Citation Nr: 1737602	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to medication used to treat service-connected schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO in May 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in March 2012, January 2015, and February 2016.  In all three instances the matter was remanded for additional development consistent with VA's duty to assist. 

The March 2012 and January 2015 Board remands also addressed the Veteran's claim of entitlement to service connection for erectile dysfunction.  In June 2015, the RO granted this claim.  As that decision constituted a full grant of benefits, the issue is no longer on appeal and is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The actions requested in the Board's February 2016 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the actions in the Board's prior remand must be substantially completed prior to adjudication.

In particular the AOJ was instructed to notify the Veteran of the unavailability of any records requested in compliance with 38 C.F.R. § 3.159(e) (2016).  Upon remand, the AOJ requested the records identified by the Veteran and specified by the February 2016 remand order, namely treatment records from Wadsworth Medical Center and Brentwood Hospital dated from 1968 to 1995.  However, the AOJ only received records from 1970 to 1984 in response to the request.  A VA form 21-0820 indicated the AOJ had determined these were the only records available; however the AOJ did not contact the Veteran in accordance with the February 2016 remand order and 38 C.F.R. § 3.159(e) (2016) to inform him that the records prior to 1970 and after 1984 were unavailable and afford him the opportunity to provide the records himself.  Therefore, there has not been substantial compliance with the February 2016 remand order, and the case must be remanded as matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Determine if the records from Wadsworth Medical Center and Brentwood Hospital dated from 1968 to 1970 and from 1984 to 1995 are unavailable to be obtained.  

If such a determination is made, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review in compliance with 38 C.F.R. § 3.159(e) (2016).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. Trueba
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




